Blandford, Justice;
1. A railroad company which owns a warehouse or place of deposit for goods and freight which are to be delivered to consignees stands upon the same footing as to liability for injuries to persons and property, by reason of not having safe and secure roads and ways for ingress and egress to and from said freight, as any other person; the liability is the same, no greater, no less.
When this case was before this court at the September term, 1882., 69 Ga., 200, it was held, “ that where a railroad company had a cotton yard, it was the duty of the company to keep the yard and flooring in such order for public use as not to occasion damage to the property of those who are compelled to use the same; and if damage results from the negligence of said company or its agents, it would be liable; if the property owner or his agent and the company were at fault, then the doctrine of apportionment of damages would apply.”
2. These principles, we think, were given by the court; in his general charge to the jury, which was fair and full, and substantially embraced the requests of the plaintiff in error. Where the court haS, in his instructions to the jury, given principles in charge to the jury, which are afterwards embodied in separate requests by a party to the case, he is not bound to repeat the same.
3. All the issues of fact in this case were left fairly to the jury by the court, and they have passed upon the same. There being no violation of law in the instructions by the court to the jury, and he being satisfied with the finding of the jury, this court will not interfere with the discretion of the court in refusing the new trial.
Judgment affirmed.